 


109 HR 4971 IH: CSRS Retirement Repayment Technical Correction Act of 2006
U.S. House of Representatives
2006-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4971 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2006 
Mr. Van Hollen introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 5, United States Code, to exempt certain individuals under the Civil Service Retirement System from the requirement to pay interest on the repayment of amounts received as refunds of retirement contributions as a condition of receiving credit under such System for the service covered by the refund. 
 
 
1.Short TitleThis Act may be cited as the CSRS Retirement Repayment Technical Correction Act of 2006. 
2.Exemption of Certain Individuals From Requirement to Pay Interest on Repayment of Retirement Contribution Refunds Under CSRS 
(a)In GeneralSection 8334(d)(1) of title 5, United States Code, is amended by striking with interest and inserting the following: with interest, except that an employee or Member who received a refund during the period beginning on October 1, 1990, and ending on February 28, 1991, may deposit the amount received without interest. 
(b)Effective DateThe amendment made by subsection (a) shall take effect as if included in the enactment of the Omnibus Budget Reconciliation Act of 1990 (Public Law 101–508).  
 
